    Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THE TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK,

                    Plaintiff,
                                           No. 19 Civ. 7465 (AT)(KNF)
           v.

ENCYCLOPAEDIA IRANICA FOUNDATION,

                    Defendant.


ENCYCLOPAEDIA IRANICA FOUNDATION,
INC.,
                                           No. 19 Civ. 8562 (AT)(KNF)
                    Plaintiff,

           v.

THE TRUSTEES OF COLUMBIA UNIVERSITY
IN THE CITY OF NEW YORK, ELTON DANIEL
AND BRILL USA, INC.,

                    Defendants.




          MEMORANDUM OF LAW OF COLUMBIA UNIVERSITY
   AND ELTON DANIEL IN OPPOSITION TO EIF’S POST-HEARING BRIEF IN
       SUPPORT OF ITS MOTION FOR A PRELIMINARY INJUNCTION
         Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 2 of 29




                                                     TABLE OF CONTENTS

PRELIMINARY STATEMENT .................................................................................................... 1

ARGUMENT .................................................................................................................................. 4

EIF’S MOTION FOR A PRELIMINARY INJUNCTION SHOULD BE DENIED ..................... 4

     I. EIF Has Not Established a Likelihood of Success............................................................. 4

          A. Professor Yarshater’s Work on the Encyclopedia Was Within the Scope of His
               Employment at Columbia ............................................................................................. 4

          B. EIF’s Contested Trademark Registration, Obtained by Fraud and For Purposes of This
               Litigation, Does Not Establish Ownership .................................................................. 14

          C. EIF’s Actions After 1990 Are Irrelevant to the Question of Trademark Ownership .. 15

          D. Professor Yarshater Could Not, and Did Not, Transfer Ownership in the Mark to
               EIF ............................................................................................................................... 17

          E. EIF Has Not Established a Likelihood of Success On Its Counterfeiting Claim ........ 17

          F. The Timeliness of Columbia’s Copyright Claims is Irrelevant .................................. 20

     II. EIF Has Not Demonstrated Irreparable Harm ................................................................. 22

     III. EIF Has Not Demonstrated a Balance of Hardships in Its Favor .................................... 23

     IV. EIF Has Not Demonstrated that an Injunction Is In The Public Interest ......................... 24

CONCLUSION ............................................................................................................................. 25
        Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 3 of 29




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

A.V.E.L.A., Inc. v. Estate of Marilyn Monroe, LLC,
   131 F. Supp. 3d 196 (S.D.N.Y. 2015)......................................................................................21

City of New York v. FedEx Ground Package Sys., Inc.,
    351 F. Supp. 3d 456 (S.D.N.Y. 2018)......................................................................................10

EMI Catalogue P’ship v. Hill, Holliday, Connors, Cosmopulos Inc.,
  228 F.3d 56 (2d Cir. 2000).......................................................................................................21

Excelled Sheepskin & Leather Coat Corp. v. Oregon Brewing Co.,
   897 F.3d 413 (2d Cir. 2018)...............................................................................................14, 15

Forest City Daly Hous., Inc. v. Town of N. Hempstead,
   175 F.3d 144 (2d Cir. 1999).....................................................................................................22

Haedrich v. Akers,
   No. 342342, 2019 WL 1645251 (Mich. Ct. App. Apr. 16, 2019) .............................................9

Hana Fin. v. Hana Bank,
   574 U.S. 418 (2015) .................................................................................................................14

Hirsch v. Columbia Univ.,
   293 F. Supp. 2d 372 (S.D.N.Y. 2003)......................................................................................11

Lerner v. Amalgamated Clothing & Textile Workers Union,
   938 F.2d 2 (2d Cir. 1991).........................................................................................................11

Liebowitz v. Elsevier Science Ltd.,
   927 F. Supp. 688 (S.D.N.Y. 1996) ..........................................................................................20

Martha Graham Sch. & Dance Found., Inc. v. Martha Graham Ctr. of
  Contemporary Dance Inc.,
  380 F.3d 624 (2d Cir. 2004).....................................................................................................11

Rodriguez v. DeBuono,
   175 F.3d 227 (2d Cir.1999)......................................................................................................22

Rouse v. Walter & Assocs., L.L.C.,
   513 F. Supp. 2d 1041 (S.D. Iowa 2007) ....................................................................................9

Sec. & Exch. Comm’n v. Vesco,
   358 F. Supp. 1186 (S.D.N.Y. 1973)...........................................................................................8


                                                                    ii
         Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 4 of 29




Sills Rd. Realty LLC v. Town of Brookhaven,
    No. CV 07-4584 (TCP) (ETB), 2008 WL 11449282 (E.D.N.Y. July 10, 2008) .......................8

Trustees of Columbia University in the City of N.Y. v. Town of Orangetown,
   402 N.Y.S2d 899, 903 (Rockland Cty. 1976), aff’d, 399 N.Y.S.2d 708 (2d
   Dep’t 1977) ................................................................................................................................5

Vanderbilt Univ. v. Scholastic, Inc.,
   382 F. Supp. 3d 734 (M.D. Tenn. 2019) ....................................................................................9

Other Authorities

1 J. Thomas McCarthy, McCarthy on Trademarks & Unfair Competition § 6:14
    (4th ed. 1996) ...........................................................................................................................21




                                                                      iii
      Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 5 of 29




       The Trustees of Columbia University in the City of New York (“Columbia”) and Elton

Daniel respectfully submit this memorandum of law in opposition to the post-hearing brief filed

by Encyclopaedia Iranica Foundation, Inc. (“EIF”) in support of its motion for a preliminary

injunction.

                                PRELIMINARY STATEMENT

       In its post-hearing brief, EIF is forced to acknowledge what was abundantly clear from the

hearing evidence: EIF was not the first to use the mark in commerce and has never controlled the

content of the Encyclopaedia Iranica. Indeed, EIF did not even exist for the first eight years during

which the Encyclopaedia was published. Because that one fact is fatal to its trademark claims,

EIF grasps for the only argument left to it – i.e., that Columbia had nothing to do with the

publication, and that “Dr.” (conspicuously no longer referred to as “Professor”) Yarshater was

simply acting on his own, in his “personal” capacity, in connection with this project. As EIF would

tell it, the Center for Iranian Studies at Columbia University is “just an address” and not an actual

subdivision of the University; and that when a tenured Professor of Iranian Studies publishes a

work on Iranian studies, through the Center for Iranian Studies, he is acting “outside the scope” of

his employment. Indeed, EIF goes so far to say – all evidence to the contrary – that the Center for

Iranian Studies had no Columbia employees in the 1980s when the Encyclopaedia was being

edited and published – not even Professor Yarshater, whom they claim was a mere “volunteer.”

EIF makes these claims in the face of undisputed evidence that Professor Yarshater was an active,

long-term, tenured, and salaried Columbia employee during the entire period prior to EIF’s

existence when the Encyclopaedia mark was first used in commerce, and that he remained the

Director of the Center at Columbia and a Professor Emeritus until just prior to his death.
        Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 6 of 29




        EIF’s claims are not only ridiculous on their face; they are also flatly contradicted by the

hearing evidence, which showed Columbia’s extensive role with respect to the Encyclopaedia over

the years, including controlling the content and quality of the work. And EIF’s claims contradict

the countless statements that EIF itself made before this dispute arose, when it publicly

acknowledged – over and over, both to its donors and to the government – that the Encyclopaedia

is a project of Columbia University. Not surprisingly, the only “evidence” EIF points to in support

of its specious claims is the testimony of its own, self-interested Board members. The Court should

disregard that testimony because it conflicts with all available evidence, and it is incredible on its

face.

        The facts show beyond doubt that the Center is and has been for seventy years1 an actual

Columbia entity, sharing in Columbia’s corporate identity, and that the Center and its employees,

including (but not limited to) Professor Yarshater, have always been subject to Columbia authority.

The Encyclopaedia is one of many publication projects undertaken at the Center and has been

financed overwhelmingly by federal donors (i.e., the National Endowment for the Humanities

(“NEH”)) and public donors other than EIF. Professor Yarshater was appointed Director of the

Center by Columbia, and was at all times subject to Columbia authority over his handling of the

Center and its projects. This important scholarly work was squarely within the scope of his duties

and relied heavily on Columbia employees and other resources, irrespective of the degree to which

he himself was compensated at any particular time. Indeed, the very fact that Professor Yarshater




1
  See “Columbia to Found Iran Study Center,” The New York Times, Dec. 20, 1949
(“[e]stablishment of a Center of Iranian Studies at Columbia University was announced last
night”), available at https://timesmachine.nytimes.com/timesmachine/1949/12/20/96489752.html
?pageNumber=33.
                                                  2
      Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 7 of 29




was designated the principal investigator on multiple Columbia federal grant applications shows

that he was working for Columbia and acting within the scope of his duties.

       More importantly, EIF never provided anything other than financial support for any aspect

of this project and had no role in the actual production of the Encyclopaedia, a fact EIF freely

admitted until it broke ties with Columbia. By its own admission, EIF played no part in the

academic and technical aspects of the project. EIF’s story changed following its rift with

Columbia, after which it has attempted, in Orwellian fashion, to re-write the history of this project

to purge any reference to Columbia University, the home and sponsor of this project for decades,

a fiction EIF now peddles before the Court. These efforts included removing references to

Columbia from the Encyclopaedia’s website after EIF unlawfully gained access to it and EIF’s

fraudulent application for a trademark registration in 2018, when EIF’s Chairman went so far as

to falsely represent to the federal government that no one had used the mark before 2003, a fact he

knew to be false.

       Finally, and perhaps in its most disingenuous argument, EIF endeavors to present itself as

the heir of Professor Yarshater’s work and the defender of his wishes, without producing a shred

of written evidence to substantiate this fiction. To the contrary, the evidence before the Court

shows what Professor Yarshater wanted, and he did not want EIF to be doing what EIF is now

seeking to do. In a notarized letter written only months before he died, (Ex. U at 1), Professor

Yarshater made it clear that he expected the Encyclopaedia Iranica to continue to have a secure

home at Columbia University, and that he wanted both EIF and the Persian Heritage Foundation

(“PHF”) to endow the Center with substantial gifts. EIF rejected Professor Yarshater’s request.

Instead, EIF maneuvered to convert this Columbia project into a vanity project for the benefit of

the small group of Wall Street bankers who control EIF. It then commenced this litigation with



                                                 3
        Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 8 of 29




the goal of shutting down the publication after four successful decades of publication.

        Rather than carrying out Professor Yarshater’s wishes, EIF’s motion represents the

ultimate betrayal of his vision by seeking to stop publication of his life’s work. This Court should

not let that happen. The motion should be denied.

                                          ARGUMENT

                  EIF’S MOTION FOR A PRELIMINARY INJUNCTION
                               SHOULD BE DENIED

        To demonstrate its entitlement to the “extraordinary and drastic remedy” of a preliminary

injunction, the moving party must, “by a clear showing, carr[y] the burden of persuasion.”

Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (internal quotation marks and citations omitted).

Specifically, the moving party must demonstrate “(1) irreparable harm and (2) either (a) a

likelihood of success on the merits, or (b) sufficiently serious questions going to the merits of its

claims to make them fair ground for litigation, plus a balance of the hardships tipping decidedly in

favor of the moving party.” Oneida Nation of N.Y. v. Cuomo, 645 F.3d 154, 164 (2d Cir. 2011)

(internal quotation marks omitted). The moving party must also show that a preliminary injunction

“is in the public interest.” Id. Here, the evidence presented at the hearing demonstrates that EIF

cannot satisfy this demanding standard.

   I.      EIF Has Not Established a Likelihood of Success

        A. Professor Yarshater’s Work on the Encyclopaedia Was Within the Scope of His
           Employment at Columbia

        EIF acknowledges that, to prevail in this case, and thus on this motion, it must demonstrate

that it was the first to use the trademark in commerce. (EIF Br. at 16). EIF also acknowledges, as

it must, that the Encyclopaedia Iranica mark was first used in commerce in 1982. (EIF Br. at 17).

And EIF of course could not even claim any involvement in the project in 1982, or in any of the



                                                 4
      Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 9 of 29




years between 1982 and 1990, because EIF did not exist until 1990. (Ex. 3 at 7). EIF also

recognizes that, under the “work for hire” doctrine, an employer owns the intellectual property of

its employees produced within the scope of their employment. (EIF Br. at 20).            To avoid the

obvious ramifications of these key admissions, EIF claims that Professor Yarshater alone – and

without any support from Columbia – created and published the Encyclopaedia in his “personal”

capacity, (EIF Br. at 25), and that his work was outside the “scope of his employment” at

Columbia. (EIF Br. at 20). The evidence overwhelmingly established, however, that producing

the Encyclopaedia fell squarely within the scope of Professor Yarshater’s employment at

Columbia.

       The hearing evidence established that the Center is part of Columbia University (Tr.

288:15; Ex. MM at 1, OO at 5; Supplemental Declaration of Margaret Edsall, dated August 11,

2020, ECF No. 99 (“Supp. Edsall Decl.”) ¶ 3); that the Center produces the Encyclopaedia and

controls the content and quality of the work (Tr. 259:1-5-13; Ex. W at 2, 9-10; Ex. C at 7; Ex. MM

at 1; Ex. OO at 5; Ex. SS at 2, 8, 20; Supplemental Declaration of Elton L. Daniel, dated August

11, 2020, ECF No. 97 (“Supp. Daniel Decl.” ¶ 7); Declaration of Mohsen Ashtiany, dated August

11, 2020, ECF No. 98 (“Ashtiany Decl.”) ¶ 6); that Columbia appoints the Center Director, which

is a Columbia position (Tr. 252:5-13; Ex. O at 1; Tr. 223:4-224-5; Ex. R at 1; Supp. Daniel Decl.

¶ 4); and that Columbia has overseen the Center, its Director, and its employees, including

Professor Yarshater specifically (Tr. 225:1-23; accord Tr. 265:22-23 (“every person working at

the Center is supervised by Columbia staff”).2 In addition, the hearing evidence, including



2
    EIF continues to insist – without factual or legal support – that the Center does not exist because
it is not separately incorporated. (EIF Br. at 2). That argument makes no sense. The Center is not
separately incorporated precisely because it is part of Columbia University. See, e.g., Trustees of
Columbia University in the City of N.Y. v. Town of Orangetown, 402 N.Y.S2d 899, 903 (Rockland
Cty. 1976) (holding that Columbia research institute was not a “separate entity” from Columbia
                                                  5
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 10 of 29




employment records and testimony, established that Professor Yarshater served as the Director of

the Center from 1977 until 2016; that he served as a Professor of Iranian Studies from 1960 to

1990; that he served as a Special Lecturer from 1991 to 2002; and that he served as Professor

Emeritus at Columbia from 1990 until he died in 2018. (Ex. JJ at 1-2; Supp. Edsall Decl. ¶¶ 4-5;

Tr. 214:16-215:5; 231:9-11). In other words, he held appointed positions with Columbia from the

very outset of the project until his death.        Further, the NEH grant applications for the

Encyclopaedia were all submitted with “The Trustees of Columbia University in the City of New

York” as the “applicant” and identify Professor Yarshater as the “Project Director” and “Principal

Investigator” on behalf of Columbia. (Ex. OO at 1, 2, 32, 33; Ex. SS at 2, 3, 34; Ex. VV at 4, 9,

10, 42).   Finally, the hearing evidence established that Professor Yarshater was bound by

University policies and subject to University oversight, including specifically in connection with

his work as Director of the Center (Tr. 225:18-23), just as Dr. Daniel is today in the Interim

Director role. (Ex. O at 1). There can thus be no doubt that, when Professor Yarshater worked on

the Encyclopaedia, he did so within the scope of his employment with Columbia.

       Grasping at straws, EIF argues that Professor Yarshater was somehow not acting within

the scope of his employment at Columbia when he worked on the Encyclopaedia because he did

not receive a salary as Center Director. (EIF Br. at 20). That argument ignores the hearing

evidence. First, the hearing evidence established that Professor Yarshater was a salaried Columbia

employee from 1958 through 2002, including in 1982, when the mark was first used in commerce.

(Ex. JJ at 1-2). Second, the hearing evidence established that even non-salaried appointees at




University: “The University is the sum of the total of its parts.”), aff’d, 399 N.Y.S.2d 708 (2d Dep’t
1977). If evidence were even necessary, the hearing evidence established that the Center is part
of Columbia. (Tr. 288:15; Ex. MM at 1; Ex. OO at 1).


                                                  6
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 11 of 29




Columbia are nevertheless subject to Columbia oversight and control.           As Columbia Vice

President Margaret Edsall testified, directors of small centers at Columbia typically do not receive

a separate salary for serving as a director; but they hold their positions by virtue of an

administrative appointment from the University and remain subject to University policies and

procedures, “as any chair of a department would.”          (Tr. 225:1-5; see also Tr. 223:18-19

(“[Columbia has] a variety of these non-salaried appointments, and these people are employees”)

(emphasis added)). Ms. Edsall had personal knowledge of Professor Yarshater’s employment

status within the University, as well as the relationship between the Center and the University,

having personally worked with Professor Yarshater in his capacity as Center Director at the

University to ensure its compliance with Columbia policy. (Tr. 214:13-15); see also Tr. 225:18-

23 (“I also helped to manage the activities of the center and invited him to directors’ meetings

where we went over policies and procedures. I oversaw the academic reviews, which included

this center. And I helped him realize the academic mission of the center according to university

policies and procedures.”).

       EIF also claims that Professor Yarshater could not have been an “employee” after 1990

because he retired in that year. (EIF Br. at 20). As an initial matter, by 1990, Columbia had been

using the mark in commerce for eight years, thereby establishing its ownership. But even if it

mattered, EIF’s claim is factually incorrect. While Professor Yarshater retired as a professor in

1990, he continued to hold multiple positions at the University after that date, including most

notably as Center Director. (Ex. JJ at 1-2). He also was Special Lecturer until 2002, a position

for which he was paid by Columbia. (Ex. JJ at 1-2). In addition, Professor Yarshater remained a

Professor Emeritus from 1990 through his death in 2018. (Tr. 231:9-10). Notably, Professor

Yarshater had expressly requested that Columbia grant him the status of Professor Emeritus “so



                                                 7
      Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 12 of 29




that I may conduct research after my retirement on 30th June 1990 and continue as editor and chief

investigator of the Encyclopedia Iranica.”3 Thus, Professor Yarshater himself recognized that his

work on the Encyclopaedia was within the scope of his employment at Columbia and contingent

upon the approval of Columbia. Notably, when Professor Yarshater pursued a federal grant to

support the Encyclopaedia in 2013, i.e., after his “retirement,” he identified himself in

correspondence with the NEH, which he submitted on Columbia letterhead, as “Professor Emeritus

of Iranian Studies” and “Director, Center for Iranian Studies” at Columbia University. (Ex. VV at

3).

       EIF also argues that publishing the Encyclopaedia did not fall within the scope of Professor

Yarshater’s duties as a “professor” specifically. (EIF Br. at 20). But that argument simply

overlooks his position as Center Director, a Columbia position that EIF acknowledged he held

until just before he died. (Tr. 193:6-9). In any event, the hearing evidence established that research

and publishing fell within the scope of Professor Yarshater’s position as Center Director. (Ex. JJ

at 1). For example, Dr. Daniel testified that the duties and responsibilities of faculty at all major

universities include “research and publication.” (Tr. 257:9-14). In that regard, Columbia is

obviously no exception. Indeed, Dr. Daniel’s own appointment letter expressly provides that his

duties as a Senior Research Scholar include “directing the research activities in the Center for

Iranian Studies, in particular, the Encyclopedia Iranica[.]” (Ex. O at 1). The facts of this case



3
  Supplemental Declaration of Elton Daniel, dated September 17, 2020, Ex. VVV. The Court has
the discretion to consider these documents, even though they were not admitted into evidence
during the hearing. See Sills Rd. Realty LLC v. Town of Brookhaven, No. CV 07-4584 (TCP)
(ETB), 2008 WL 11449282, at *1 (E.D.N.Y. July 10, 2008) (considering evidence first submitted
in post-hearing brief in ruling on motion for preliminary injunction) (“[I]t is well-established that
‘[t]he strict rules of evidence do not apply to a hearing on a motion for a preliminary injunction’”).
EIF cannot claim any prejudice from the Court’s consideration of these documents because they
are cumulative of other hearing evidence showing that Professor Yarshater continued to work on
the Encyclopaedia as Professor Emeritus after 1990.
                                                  8
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 13 of 29




therefore accord with well-settled law, which recognizes that university faculty act within the

scope of their employment when they research and publish in their field of expertise. See, e.g.,

Vanderbilt Univ. v. Scholastic, Inc., 382 F. Supp. 3d 734, 745 (M.D. Tenn. 2019) (“Tenure-

track faculty are expected and encouraged to research, write, and create, and these activities fall

within the scope and purpose of their employment”); Rouse v. Walter & Assocs., L.L.C., 513 F.

Supp. 2d 1041, 1056 (S.D. Iowa 2007) (“[A]s ISU tenured faculty, Rouse and Wilson were

expected to and did in fact engage in research activities.”); Haedrich v. Akers, No. 342342, 2019

WL 1645251, at *6 (Mich. Ct. App. Apr. 16, 2019) (university professor was “expected to conduct

research, publish, and contribute to the overall body of academic scholarship in [his] field.”).4

       Against all this evidence, the sole factual support EIF offers in support of its claim is the

conclusory, self-serving testimony of its own Treasurer, Soody Nelson, who simply opined that

Professor Yarshater’s work on the Encyclopaedia “was never within the scope of his employment

as a professor by Columbia.” (EIF Br. at 5 (citing Ex. 35 (Declaration of S. Nelson, dated July 29,

2020, at ¶ 7))). But Ms. Nelson offered no facts to support that conclusion, and there are none.

Indeed, Ms. Nelson had no personal knowledge of Professor Yarshater’s work at the Center, his

employment records, or his working relationship with Columbia administrators at any time, let

alone in 1982, when Columbia first began using the mark in commerce. In fact, Ms. Nelson

admitted at the hearing that she never even met Professor Yarshater until “around 2005.” (Tr.




4
   EIF attempts to cast doubt on the issue by highlighting the fact that Columbia did not submit
Professor Yarshater’s offer letter or employment agreement. (EIF Br. at 19-20). But as EIF knows,
Professor Yarshater began teaching at Columbia in 1958, (Ex JJ at 1), which was well prior to the
development of the Encyclopaedia. Accordingly, that appointment letter was not offered because
it obviously would not speak to these issues. That the position of Center Director includes work
on the Encyclopaedia within its scope is confirmed, however, by Dr. Daniel’s appointment letter
as Senior Research Scholar and Interim Director of the Center, which expressly references Dr.
Daniel’s expected work for the University in connection with the Encyclopaedia. (Ex. O at 1).
                                                 9
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 14 of 29




165:15-17), and she did not join EIF’s Board of Trustees and Board of Directors until 2012 and

2014, respectively. (Tr. 190:16-19). By that point, Columbia had been using the mark in

commerce for more than 30 years. (Ex. S at 1-3). Ms. Nelson also admitted that, even after she

joined the Board of Directors in 2014, she had a full-time job in finance and was not actually

present at the Center. (Tr. 193:16-19). Accordingly, Ms. Nelson had no personal knowledge, or

any other basis, to opine on the question of whether Professor Yarshater was acting within the

scope of his employment at any time, particularly during the period from 1982 to 1990 before EIF

existed.

       EIF’s related argument that Professor Yarshater acted in a “personal” capacity when he

signed the contract with the Encyclopaedia’s first publisher Routledge (EIF Br. at 16) is equally

baseless. Because Professor Yarshater was acting within the scope of his employment when he

worked on the Encyclopaedia, contracts he signed in connection with that project are “incidental

to his employment” and therefore within the scope of his employment. See, e.g., City of New York

v. FedEx Ground Package Sys., Inc., 351 F. Supp. 3d 456, 479 (S.D.N.Y. 2018) (“An act is within

the scope of employment if it is performed while the employee is engaged generally in the business

of the employer, or if his or her act may be reasonably said to be necessary or incidental to such

employment.”) (citing Harisch v. Goldberg, 2016 WL 1181711, at *14 (S.D.N.Y. Mar. 25, 2016).

Although EIF argues that Professor Yarshater did not seek approval from anyone else at the

University before signing this contract or taking other actions on behalf of the Center (EIF Br. at

18-19), that has no bearing on whether he took those actions within the scope of employment. See

FedEx Ground Package Sys., Inc., 351 F. Supp. 3d at 479 (“This is the case even if the knowledge

of the employee performing the act is never communicated to his or her superior.”) (citing New

York Univ. v. First Fin. Ins. Co., 322 F.3d 750, 753 n.2 (2d Cir. 2003)); see, e.g., Martha Graham



                                                10
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 15 of 29




Sch. & Dance Found., Inc. v. Martha Graham Ctr. of Contemporary Dance Inc., 380 F.3d 624,

642 (2d Cir. 2004) (“It is true that the Center did not exercise much control over Graham, but the

absence of a hiring party’s exercise of control does not mean that an artist is not an employee

where other factors weigh in favor of finding an employment relationship.”) (emphasis in original).

       Moreover, the contract with Routledge, on its face, belies the claim that Professor

Yarshater signed it in a “personal” capacity. In fact, the contracting party is identified by reference

to Yarshater’s Columbia title (“Professor”) and explicitly references the “Center for Iranian

Studies” at “Columbia University.” (Ex. HHH at 1). It is telling that EIF cites no law to support

its argument that the contract was signed in a “personal” capacity; in fact, no law supports such a

claim. To the contrary, the law presumes that contracts signed by the agent of a disclosed principal

are entered into on behalf of the principal, and not in the signer’s individual capacity. See Lerner

v. Amalgamated Clothing & Textile Workers Union, 938 F.2d 2, 5-6 (2d Cir. 1991) (“New York

courts have found individual liability only in rare cases” since there must be “overwhelming

evidence of the signatory's intention to assume personal liability.”); see e.g., Hirsch v. Columbia

Univ., 293 F. Supp. 2d 372, 378-79 (S.D.N.Y. 2003) (agreement signed by “Herbert Pardes, M.D.,

Vice President for the Health Sciences and Dean of the Faculty of Medicine” at Columbia was not

entered into by Dean Pardes personally). Accordingly, when Professor Yarshater signed the

contract with Routledge in 1981, he did so in his capacity as an employee and on behalf of the

University.

       EIF’s statement (without citation to anything) that Professor Yarshater “did not rely on

Columbia to fund his project” because he was independently wealthy (EIF Br. at 19) is remarkable.

The hearing evidence established that Columbia provided substantial financial and administrative

support to this project from its inception decades ago and continuing until this day. Among other



                                                  11
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 16 of 29




things, Columbia secured more than $5 million in federal grants from NEH to fund the project (Ex.

OOO at 1-8), even allowing the Center to retain the portion of those grants that would normally

go to Columbia for overhead (Ex. OO at 31); Columbia paid the salaries of Professor Yarshater,

Dr. Daniel, and the other Center employees (Ex. JJ at 1-2, Ex. KK at 1-4; Supp. Daniel Decl. ¶ 4);

and Columbia paid the honoraria to the authors who contributed articles from Columbia funds

(Ashtiany Decl. ¶ 11; Ex. DD at 1-2, Ex. EE at 1-2, Ex. FF at 1-2, Ex. GG at 1-2, Ex. HH, Ex. II).5

Columbia also contributed administrative support, office space, and library resources. (Ex. SS at

20; Ex. VV at 27). If Professor Yarshater could simply have funded everything himself, he would

not have established EIF to raise money for the project from others (Ex. C at 8); he would not have

worked with Columbia to secure millions of dollars in federal grants (Ex. OO at 1, 5; Ex. SS at 2,

8; Ex. VV at 9-11); and he would never have asked both EIF and PHF to contribute money to

Columbia to support this project (Ex. U at 1).

       EIF’s related claim that Professor Yarshater somehow produced the Encyclopaedia all by

himself is also flatly contrary to the hearing evidence. (EIF Br. at 18). While Professor Yarshater

certainly played a substantial role in the project in its early years, EIF’s claim that he acted on his

own is belied by the hearing record. First, as Columbia established at the hearing, the Center

employed research scholars, editors, and administrative staff that carried out the day-to-day work

of producing the Encyclopaedia, including Dr. Daniel, Ahmad Ashraf, Mohsen Ashtiany, Dagmar

Riedel, Sergey Turkin, Houra Yavari, Mahnaz Moazami, Vahid Noshirvani, Habib Borjian,




5
  Although EIF claims that Dr. Daniel’s salary “was paid by EIF” (EIF Br. at 11), the facts do not
support that odd and demonstrably false assertion. (Tr. 255:23-24; Ex. O at 1-2; Ex. KK at 2).
EIF presumably makes such claims because it, along with many others, was a donor to the Center
for many years. But that does not mean that EIF paid anyone’s salary, any more than any graduate
who donates to his or her school could claim to have paid the salaries of every staff member of
their alma mater.
                                                  12
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 17 of 29




Kioumars Gheregiou, and Majdoddin Keyvani. (Ex. KK at 1-4). In addition, Columbia’s grant

applications to NEH detail the critical role played by these research scholars and editors, who are

listed by name. (Ex. SS at 23, 34-35 (listing editorial staff and noting also that “Columbia

undergraduate and graduate students are employed as work-study and research assistants,

respectively, whenever available”)). EIF’s brief and hearing presentation completely ignored all

these Columbia employees because their very existence cannot be squared with EIF’s false

narrative that Professor Yarshater acted alone. Indeed, Professor Yarshater himself has

acknowledged the importance of the staff editors at the Center. (Ex. W at 2-3, 8 (Yarshater

describing Encyclopedia as “a project of Columbia University” and describing Center staff)). EIF

also has no response to the unchallenged testimony of Mohsen Ashtiany, a salaried Columbia

employee who has served as one of the associate editors of the Encyclopaedia for more than twenty

years. (Ashtiany Decl. ¶¶ 2-12).

       EIF also falsely suggests that no Columbia employees worked at the Center before 1990

(EIF Br. at 2); but its argument rests upon a mischaracterization of the evidence. As Ms. Pearl

Spiro testified, Exhibit KK reflects a report of Columbia employees who worked at the Center

“from 1990 to the present.” (Declaration of Pearl Spiro, dated August 11, 2020, ECF No. 101 ¶

6). That report did not purport to represent all employees of the Center ever. Indeed, each fascicle

published from 1982 to 1990 specifically identified the “Editorial Staff” that worked on the

fascicle. (See, e.g. Ex. S at 2, 8 (identifying Editorial Staff); see also, e.g., Ex. SS at 48 (resume

of Dr. Christopher Brunner identifying his role on the Encyclopaedia as “Senior Assistant Editor,

Center for Iranian Studies, Columbia University” from October 1974 to December 1981); Tr.

28:12-13 (identifying Manouchehr Kasheff as “an assistant editor since 1984,” i.e., before EIF was

established)). Accordingly, even prior to 1990, Professor Yarshater was never the sole Center



                                                 13
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 18 of 29




employee nor the sole Columbia employee working on the Encyclopaedia.

       Thus, contrary to EIF’s characterization, the Encyclopaedia was never one man’s personal

project; it has always been, a “Columbia University project,” as EIF has repeatedly acknowledged.

(Ex. K at 34; Declaration of Megan E. Whitehill, dated July 28, 2020, ECF No. 83 (“Whitehill

Decl.”), Ex. E at 31; Whitehill Decl. Ex. H at 43).

       B. EIF’s Contested Trademark Registration, Obtained by Fraud and For Purposes
          of This Litigation, Does Not Establish Ownership

       EIF also argues that it owns the trademark because it registered the trademark with the

United States Patent and Trademark Office (“PTO”). (EIF Br. at 16). But that of course is not the

law. As the Second Circuit has clearly explained, “registration creates no substantive trademark

rights against infringement beyond the common law rights acquired through use of the mark.”

Excelled Sheepskin & Leather Coat Corp. v. Oregon Brewing Co., 897 F.3d 413, 419 (2d Cir.

2018) (emphasis added) (quoting Time, Inc. v. Peterson Park Co. LLC, 173 F.3d 113, 118 (2d Cir.

1999)). Thus, ownership vests in the first user, not any later registrant. See Hana Fin. v. Hana

Bank, 574 U.S. 418, 419 (2015) (“Rights in a trademark are determined by the date of the mark's

first use in commerce.”). In Excelled Sheepskin, for example, the district court enjoined defendant

from using a trademark because plaintiff had registered it with the PTO. The Second Circuit

vacated that injunction, however, holding that it was the defendant’s prior use of the mark that

established its ownership, not plaintiff’s later PTO registration.            897 F.3d at 419.

(“Notwithstanding Excelled’s PTO registrations in 2003, 2004, 2007, and 2011, OBC established

its trademark rights through roughly twenty years of priority in deliberate and continuous

nationwide use of the mark since 1989.”). Likewise here, Columbia owns the trademark because




                                                14
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 19 of 29




it was the first to use the mark in commerce, and EIF’s later registration does not change that result.

Id. (“Excelled’s PTO registrations do not change our analysis.”).

       EIF’s reliance on its PTO registration also fails because, as the evidence established, that

registration was obtained by fraud, thus rendering it invalid. EIF’s chairman, Mr. Ramine

Rouhani, admitted at the hearing that EIF did not apply for trademark registration until after the

relationship with Columbia had broken down. (Tr. 83:4-21). EIF’s chairman also admitted that,

in the trademark application he signed on behalf of EIF (Ex. 1.1 at 16), he stated that the mark was

first used in 2003 (Ex. 1.1 at 1), which he knew was in fact 21 years after the Encyclopaedia was

first published. (Tr. 84:2-7). That application also contained the representation that no other

persons had rights to the mark (Ex. 1.1 at 16), which was also false. Nowhere on the application

did EIF disclose to the PTO Columbia’s prior use of the mark, even though Mr. Rouhani knew

perfectly well that Columbia had used the mark in commerce and claimed rights in the mark.

Accordingly, EIF made false representations to the PTO to obtain the trademark registration, which

renders the trademark registration invalid.6

       C. EIF’s Actions After 1990 Are Irrelevant to the Question of Trademark Ownership

       Unable to establish trademark ownership through prior use, EIF seeks to muddle the issue

by pointing to a variety of actions taken by EIF over the years after 1990, asking the Court to

consider the entire “evidentiary record” on the issue of ownership. (EIF Br. at 23). For example,

EIF points to contracts signed with Eisenbrauns, a distributor, and EIF’s later administrative

control over the website. (EIF Br. at 22). But these actions all significantly post-date Columbia’s



6
   EIF states that Columbia’s petition to the PTO to cancel its registration “has not proceeded
beyond the petition stage,” falsely implying that the cancellation proceeding has not been pursued.
(EIF Br. at 16). But EIF knows full well that the PTO has stayed the cancellation proceeding
pending the outcome of this litigation because this Court, and not the PTO, will be deciding these
issues. (Whitehill Decl. Ex. C at 2-3).
                                                  15
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 20 of 29




first use of the mark in 1982, and thus do nothing to undermine Columbia’s ownership of the mark

as the senior user.

       For example, the contract with Eisenbrauns was signed in 2013 (Ex. 10 at 4), more than

30 years after Columbia had been using the mark in commerce. (Ex S at 1). Also, this contract

does not identify EIF as the trademark owner of the work but merely as the “publisher.” (Ex. 10 at

1). And as Dr. Daniel explained, in practice Eisenbrauns took its direction from the Center, not

from EIF. (Tr. 266:15-17). Accordingly, even if EIF rather than Columbia had contracted with

Eisenbrauns, that would do nothing to undermine Columbia’s claim of ownership of the trademark,

which it acquired decades earlier.

       EIF also points to its alleged “ownership of and control over” the website,

www.iranicaonline.org. (EIF Br. at 22). But again, EIF claims to have become involved in the

website only beginning in 2009, twenty seven years after Columbia first used the mark in

commerce. And that claim is spurious, as it is based on a contract that Professor Yarshater signed

on behalf of the “Encyclopedia Iranica,” not EIF. (Ex. 9 at 1). Moreover, EIF’s reliance on its

“administrative” control over the website ignores the fact that it was Columbia and the Center –

not EIF – that developed all the content for that site, as explained in detail in a grant application

to NEH (which funded the website improvements). (Ex. SS at 8). More significantly, EIF

maintains exclusive administrative control over the website today only because it commandeered

administrative control after its rift with Columbia, after which the website was “taken over” by

EIF. (Tr. 264:22-265:9). Accordingly, EIF’s assumption of administrative control over a website

domain that hosts content created by Columbia hardly provides evidence that EIF owns the

trademark.




                                                 16
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 21 of 29




       D. Professor Yarshater Could Not, and Did Not, Transfer Ownership in the Mark
          to EIF

       For all these reasons, the trademark has always been owned by Columbia University. As

a result, the Court need not reach the question of whether Professor Yarshater could have

transferred those rights to EIF because the rights at issue were never owned by Professor Yarshater

in his personal capacity. Although EIF declares it a “fact” that “Dr. Yarshater chose to vest EIF

with his intellectual property rights” (EIF Br. at 21), that “fact” is followed by no factual support

from the hearing – because there is none. To the contrary, EIF produced no evidence at the hearing

that Columbia ever transferred its ownership rights to Professor Yarshater or EIF, and EIF’s

witnesses admitted at the hearing that there is no document transferring ownership to EIF. (Tr.

138:13-15; 21-22 (testimony of Mr. Nader Ahari stating “I do not have any documents reflecting

this transfer” and “I don’t recall having seen a document of that nature”); Tr. 195:13-18 (testimony

of Ms. Soody Nelson stating “I believe I didn’t say it was a transfer document, I said there are

documentations of it, documenting statements that he wants to…”)). Moreover, EIF produced no

evidence of any purported transfer of trademark ownership from Professor Yarshater to EIF.

Instead, EIF cites only a provision in its 2012 bylaws stating that one of its purposes is to hold

ownership of the Encyclopaedia’s trademark rights. But those bylaws do not purport to transfer

any rights. (Ex. 5 at 1). And EIF produced no evidence that ownership of trademark rights was a

purported “purpose” of EIF prior to 2012; indeed, EIF’s articles of incorporation say nothing about

ownership of the Encyclopaedia’s intellectual property. (Ex. 4). Accordingly, there is no evidence

that Professor Yarshater could have or attempted to transfer ownership of the trademark to EIF.

       E. EIF Has Not Established a Likelihood of Success On Its Counterfeiting Claim

       EIF’s alternative claim alleging “trademark counterfeiting” (EIF Br. at 24) fails for all the

same reasons as its claim of trademark infringement: both claims require EIF, as a threshold matter,


                                                 17
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 22 of 29




to prove that it owns the trademark. It has no basis for that claim, for all the reasons stated.

Moreover, EIF cannot establish that Columbia’s continued use of the mark would cause “consumer

confusion,” which EIF also would be required to establish.

       On this point, the hearing evidence was unequivocal that the public has always associated

the Encyclopaedia with Columbia University, not with an entity that was created in 1990 to raise

money for the project. Indeed, the evidence established that “Columbia University” has appeared

on the front cover of every one of the 106 fascicles that have been published since 1982. (See, e.g.

Ex. S at 1). EIF’s contention that consumers would be confused if Columbia continues to publish

the Encyclopaedia has no support in the record, and the facts to which EIF points provide no such

support.

       First, EIF cites the testimony of its Board Chair, Mr. Rouhani. (EIF Br. at 26). But that

citation is misleading and does not in any way support EIF’s claim. Specifically, when asked

about the fact that Brill had published the last two fascicles – i.e., fascicles 4 and 5 of Volume 16

– Mr. Rouhani testified only that this “creates confusion, people are asking us what’s going on.”

(Tr. 63:19-20). But Mr. Rouhani then explained that the “people” who were supposedly confused

were “contributors” and “donors.” (Tr. 63:20-64:21). He clearly was not testifying about the

libraries, academics, students and other consumers of the Encyclopaedia. EIF’s characterization

of this testimony as offering evidence of “consumer” confusion is therefore false.

       EIF also misleads this Court when it claims that Columbia “twice admitted” that its

publication of the Encyclopaedia through Brill causes consumer confusion. (EIF Br. at 12, 26).

On this point, EIF is relying on a single public statement (not two) that Columbia released with

regard to this lawsuit. (Ex. 2.19). In that statement, Columbia stated that “EIF’s actions” (not its

own actions) “have delayed and interfered with Columbia’s scheduled editing and publishing of



                                                 18
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 23 of 29




Iranica, and have caused confusion among contributors and other scholars in the field.”        (Ex.

2.19). As the context makes perfectly clear, that statement referenced the fact that EIF had taken

over administrative control over the www.iranicaonline.com website and that the publication

currently appearing on that website “is not authorized by Columbia.” (Ex. 2.19) The second

reference to “confusion” is in that same public statement and similarly ascribed the confusion to

“EIF’s actions,” not Columbia’s. (Ex. 2.19). Accordingly, EIF’s claim that Columbia “twice

admitted” to having caused confusion by publishing fascicles 4 and 5 is demonstrably false.

       Unable to support their claim of “consumer confusion” with actual evidence, EIF seeks to

relieve itself of the factual burden by claiming that “counterfeit” products are “inherently”

confusing. (EIF Br. at 25). But unlike every case cited by EIF on this point, Columbia is not

producing a “counterfeit” version of a product that EIF is also producing, such that the consuming

public could be confused about what it is getting. While Columbia stands ready to publish fascicle

6 of Volume 16, that fascicle will not compete in commerce with any fascicle separately published

by EIF for the obvious reason that EIF is and always has been a fundraiser; it does not (and could

not) create content and is not responsible for the quality of that content. Thus, unlike cases in

which goods “are identical and directly competitive” (EIF Br. at 26), the libraries and scholars who

purchase fascicle 6 of Volume 16 of the Encyclopaedia will not in any way be confused about the

origin or quality of what they are buying. While fascicle 6 will be distributed by Brill instead of

Eisenbrauns, so was fascicle 4 (which led to no confusion) and so was fascicle 5 (which led to no

confusion). (Tr. 279:4-10, 16-18). EIF was required to prove that somehow consumers will be

uniquely confused by fascicle 6 when they were not confused by fascicles 4 or 5; and EIF did not

show anything of the kind.




                                                19
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 24 of 29




       The consumers, of course, do not associate the quality of the content of the Encyclopaedia

with the vendor that distributes it, which has changed several times over the years. Rather, the

consumers of the Encyclopaedia have always associated and will continue to associate the quality

of the Encyclopaedia with the world-renowned research University that has produced it, and whose

name has appeared on its front cover, for the last 40 years. See Liebowitz v. Elsevier Science Ltd.,

927 F. Supp. 688, 696 (S.D.N.Y. 1996) (consumers of journals “expect, in large part, scholarly

articles in the fields covered by the journals, selected and edited in accordance with the standards

to which they have become accustomed”). As Dr. Daniel explained in reference to fascicle 5 of

Volume 16, which Brill published in July 2019, there has been no confusion in the marketplace as

a result of that publication: “[S]o far as I can tell from what we’ve heard, the correspondence

we’ve had, everybody proceeds with the same assumption as they have for 40 years, that this is a

publication of the Center for Iranian Studies at Columbia University.”                (Tr. 279:4-10).

Accordingly, lifting the TRO and allowing Columbia to publish the fascicle 6 – which will be the

107th fascicle in the series – will confuse no one at all.

       F. The Timeliness of Columbia’s Copyright Claims is Irrelevant

       EIF also argues that it is likely to succeed on its trademark claims because it has registered

copyrights “for the five most recent volumes” of the Encyclopaedia and because Columbia’s

copyright claims in this case are supposedly time-barred. (EIF Br. 27-28). EIF’s detour into

copyright on a motion about trademark is irrelevant.

       First, copyright issues are irrelevant to this motion because there is no claim in this case

that EIF owns or registered copyrights in the articles that comprise fascicle 6, or the ones to follow,

which are the publications that EIF seeks to enjoin. Although Columbia believes that it owns all

copyrights with respect to prior volumes of the Encyclopaedia, that issue is not before the Court

on this motion, which is based exclusively on trademark and directed exclusively at future
                                                  20
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 25 of 29




publications. Second, copyright issues are irrelevant to EIF’s motion because EIF has not brought

any copyright claims in this case. Although Columbia’s action seeks a declaration that Columbia

owns the copyrights in the work, EIF’s countersuit does not assert a copyright claim against

Columbia. ECF No. 1 (EIF Complaint). EIF’s motion for an injunction is neither the time nor

the place for EIF to litigate the merits of its potential defenses to Columbia’s lawsuit. Indeed, to

date EIF has not even filed an Answer to Columbia’s complaint, so it has neither formally disputed

Columbia’s copyright allegations nor raised the statute of limitations as a defense to those claims.

Thus, EIF’s argument with respect to copyright is an improper attempt to have this Court decide

the merits of a claim that EIF has never asserted.

       Finally, copyright issues are irrelevant to this motion because trademark and copyright

present separate and distinct legal issues. See A.V.E.L.A., Inc. v. Estate of Marilyn Monroe, LLC,

131 F. Supp. 3d 196, 207 (S.D.N.Y. 2015) (“The Movants' conflation of the distinct disciplines of

copyright and trademark law, however, is fatally flawed.”); see generally EMI Catalogue P’ship

v. Hill, Holliday, Connors, Cosmopulos Inc., 228 F.3d 56, 63 (2d Cir. 2000) (explaining that

“[t]rademark law is concerned with protection of the symbols, elements or devices used to identify

a product in the marketplace and to prevent confusion as to its source. It does not protect the

content of a creative work of artistic expression as a trademark for itself,” while “[c]opyright law

protects the artist’s right in an abstract design or other creative work,” and noting that “[t]he

different purposes of trademark and copyright law bear on the different rights each law creates.”);

1 J. Thomas McCarthy, McCarthy on Trademarks & Unfair Competition § 6:14, at 6-28 (4th ed.

1996) (“Thus, the scope of rights in copyrights and trademarks is defined quite differently.”).

Accordingly, EIF’s desperate effort to support its baseless trademark claims with arguments about

its non-existent copyright claim should be rejected.



                                                21
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 26 of 29




   II.      EIF Has Not Demonstrated Irreparable Harm

         Although demonstrating “irreparable harm” is “the single most important prerequisite for

the issuance of a preliminary injunction,” Rodriguez v. DeBuono, 175 F.3d 227, 233-34 (2d

Cir.1999) (citation omitted), EIF failed at the hearing to offer any actual evidence of irreparable

harm.

         First, EIF relies on Mr. Rouhani’s testimony, referenced above, that an unspecified number

of unidentified “people” have raised “questions” to him about this dispute between EIF and

Columbia. (EIF Br. at 29 (citing SOF 41, in turn citing Tr. 63:14-64:5)). But vague and

unsupported testimony about mere “questions” hardly demonstrates harm, let alone irreparable

harm. Second, EIF claims that an unspecified number of unidentified “donors” have become

“hesitant” about donating to EIF. (EIF Br. at 29). But EIF does not actually show that any of

these anonymous donors who allegedly “hesitated” actually failed to contribute. Irreparable harm

is “injury that is neither remote nor speculative, but actual and imminent and that cannot be

remedied by an award of monetary damages.” Forest City Daly Hous., Inc. v. Town of N.

Hempstead, 175 F.3d 144, 153 (2d Cir. 1999) (citation omitted). The mere possibility of an

unspecified decline in monetary contributions fails every element of that test. In fact, since EIF’s

fundraising goal had been to amass $15 million for a potential endowment (Ex. C at 25), any

hesitation to donate to EIF, which has more than $18 million in the bank (Tr. 68:2-7), is more

likely explained by the fact that its fundraising goal has already been met, as well as the fact that

it has refused to use the donations previously made to support the project and endow the Center,

as Professor Yarshater had requested. (Declaration of Margaret Edsall, dated July 28, 2020, ECF

No. 82 at ¶ 5; Ex. U at 1). Third, EIF claims that it is “likely” to cease operations as a non-profit

public charity if donations continue to decline. (EIF Br. at 13). But again, that argument rests



                                                 22
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 27 of 29




exclusively on the conclusory statement by EIF’s Treasurer, who failed to cite any factual support

for that claim. And in any event, the evidence shows that EIF’s contribution levels have been low

for years, including before the dispute with Columbia arose. (See Ex. K at 18 (reflecting that the

last significant monetary gift EIF received—approximately $530,000 in public support—occurred

in 2012); Ex. N at 16 (showing that there was no year through 2018 in which EIF raised more than

$80,000)).     Accordingly, EIF cannot establish the “single most important prerequisite” for

issuance of an injunction.

   III.      EIF Has Not Demonstrated a Balance of Hardships in Its Favor

          Nor does the balance of hardships favor EIF. On this point, EIF simply repeats the non-

specific and speculative harms identified above, and claims that those harms outweigh the harm to

Columbia from enjoining publication of the Encyclopaedia. (EIF Br. at 29). EIF also relies on its

claim that Columbia has “admitted” to confusing the market (EIF Br. at 29), which has already

been shown above to be flatly false.

          EIF further argues that Columbia would remain free, even if enjoined, to continue

publishing “articles on Iranian culture and history” under a different name. (EIF Br. at 30). But

that argument is grossly misleading and disingenuous, as the project has never been about the mere

publication of random articles. Rather, the Encyclopaedia Iranica is on on-going, scholarly

reference work, which has been published since 1982 in the format of an encyclopedia, with topics

organized alphabetically. (Ex. W at 2-4). To date, 106 fascicles have been published in that

format, with the first fascicle in 1982 covering topics from AB to ABD-AL-HAMID and the most

recent fascicle (fascicle 5 of Volume 16, published in October 2019) addressing topics under the

letter K (KHAVARAN-NAMA — KHOMEINI). (Ex. S at 1, 311). Although each fascicle

includes individual articles, those articles are selected for publication and presented for their



                                                23
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 28 of 29




placement in this larger reference work, enhancing their relevance and significance. (Ex. W at 3-

5). As the hearing evidence established, scholars contribute to the Encyclopaedia because of the

stature and reputation of this reference work, which has been developed over four decades. (Tr.

274:5-20). Accordingly, an injunction against publication would fundamentally disrupt and

forever alter the nature of this scholarly reference work, essentially ending the Encyclopaedia as

an encyclopedia. The mere “hesitancy” of donors to contribute to EIF, even if true, hardly

compares to the very real harm already being caused to this immensely important scholarly

project.

   IV.      EIF Has Not Demonstrated that an Injunction Is In The Public Interest

         Finally, EIF contends that restraining publication of this important and high-quality

scholarly reference work somehow would serve the public interest because the public, “and in

particular the academic community,” has an interest in “being assured that the mark it associates

with a product is not attached to goods of unknown origin and quality.” (EIF Br. at 30) (quoting

New York City Triathlon v. NYC Triathlon Club, Inc., 704 F. Supp. 2d 305, 344) (S.D.N.Y.

2010)). That argument turns reality on its head. The hearing evidence established conclusively

that the public, and the academic community in particular, has always associated the

Encyclopaedia Iranica with Columbia University, the research institution that has been home to

the Center since its founding, the institution whose scholars and editors have ensured the

publication’s quality, and the institution whose name appears on the front cover of every fascicle

since 1982. (Tr. 279:6-10; Ex. T at 1-2; Tr. 262:19-263:22; Ex. S). In contrast, EIF has cited no

evidence – none – that anyone, whether in the academic community or otherwise, associates the

origin or quality of the Encyclopaedia with EIF. The Encyclopaedia has been a project of

Columbia University for forty years; EIF, in contrast, has merely raised some of the money for the



                                               24
     Case 1:19-cv-07465-AT-KNF Document 122 Filed 09/17/20 Page 29 of 29




project, and only since 1990. (Ex. C at 8). EIF has also publicly disclaimed any role in the content

of the publication (Ex. C at 9), and therefore its alleged “reputation” – of which the record is devoid

of evidence – could not be associated with the quality of the work. The public interest thus

strongly favors the publication of the Encyclopaedia Iranica, and the academic community in

particular will be significantly harmed if EIF is allowed to restrain publication of this revered,

scholarly work.

                                          CONCLUSION

         The Court should deny EIF’s Motion for a Preliminary Injunction.


Dated:    September 17, 2020
          New York, New York

                                                       Respectfully submitted,

                                                       BUCKLEY LLP


                                                       /s/ Andrew W. Schilling
                                                       Andrew W. Schilling
                                                       Daniel R. Alonso
                                                       Brian J. Wegrzyn
                                                       Megan E. Whitehill
                                                       Alyssa M. Helfer
                                                       1133 Avenue of the Americas, Suite 3100
                                                       New York, New York 10036
                                                       Tel: (212) 600-2330
                                                       aschilling@buckleyfirm.com

                                                       Amanda R. Lawrence
                                                       Benjamin B. Klubes (pro hac vice)
                                                       2001 M Street NW, Suite 500
                                                       Washington, DC 20036
                                                       Tel: (202) 349-8000

                                                       Attorneys for The Trustees of
                                                       Columbia University in the City of New
                                                       York and Elton Daniel



                                                  25
